                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


THOMAS PETRO,                                 ) CASE NO. 1:19CV27
                                              )
         Plaintiff,                           ) JUDGE JOHN R. ADAMS
                                              )
    -vs-                                      )
                                              ) MEMORANDUM OF OPINION
COMMISSIONER                                  ) AND ORDER
OF SOCIAL SECURITY,                           )
                                              )
         Defendant.                           )


         On December 20, 2019, the Magistrate Judge in this matter submitted a report and

recommendation (Doc. 13) recommending that the Court AFFIRM the Commissioner’s decision.

         Fed. R. Civ. P. 72(b) provides that the parties may object to a report and recommendation

within fourteen (14) days after service. To date, no objections have been filed in this matter. Any

further review by this Court would be a duplicative and inefficient use of the Court’s limited

resources. Thomas v. Arn, 728 F.2d 813 (6th Cir. 1984); Howard v. Sec’y of Health and Human

Servs., 932 F.2d 505 (6th Cir. 1991); United States v. Walters, 638 F.2d 947, 949-50 (6th Cir.

1981).

         Accordingly, the report and recommendation of the Magistrate Judge is hereby adopted.

The decision of the Commissioner is hereby AFFIRMED.

         IT IS SO ORDERED.

Dated: January 14, 2020                              /s/ John R. Adams_______________
                                                     JOHN R. ADAMS
                                                     UNITED STATES DISTRICT JUDGE
